                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                           1:19-CR-00017-RJC-WCM
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 JOSEPH F. WISEMAN JR.                      )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release based on his medical conditions and the COVID-19 pandemic

under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018, (Doc. No.

55), the government’s supplemental response, (Doc. No. 58), and related pleadings.

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of the facility, whichever is

earlier.

         On June 5, 2020, the warden of the defendant’s institution approved transfer

to home confinement. (Doc. No. 58-1: Storus Aff. ¶ 8). The BOP’s website shows

that the defendant’s home confinement is being supervised by the Residential

Reentry Management field office in Atlanta, Georgia.




      Case 1:19-cr-00017-RJC-WCM Document 61 Filed 03/04/21 Page 1 of 2
       IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 55), is DISMISSED as moot.

       The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

 Signed: March 4, 2021




                                           2



      Case 1:19-cr-00017-RJC-WCM Document 61 Filed 03/04/21 Page 2 of 2
